                 Case 2:19-cv-01337-RSL Document 21
                                                 22 Filed 08/11/20
                                                          08/12/20 Page 1 of 2



1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT SEATTLE

6    JASON MCKINLAY,
                                                         Case No. C19-1337 RSL-TLF
7                            Plaintiff,
            v.                                           STIPULATION AND DISMISSAL
8                                                        WITH PREJUDICE
     ELYSIAN BREWING COMPANY INC,
9
                             Defendants.
10

11

12          The parties to this action, acting through counsel, and pursuant to Federal Rule

13   of Civil Procedure 41(a)(1)(A)(ii) have stipulated to the Dismissal With Prejudice of this

14   action, including all claims and counterclaims stated herein against all parties, with each

15   party to bear its own attorney's fees and costs. Dkt. 20. No order of the Court is required

16   for dismissal under FRCP 41(a)(1)(A)(ii). The Court accepts the parties’ stipulation and

17   this action is dismissed with prejudice and without an award of costs or attorney’s fees

18   to either party.

19          Dated this 12th day of August, 2020.

20

21
                                                      ROBERT S. LASNIK
22                                                    United States District Judge
23

24

25

     STIPULATION AND DISMISSAL WITH PREJUDICE - 1
             Case 2:19-cv-01337-RSL Document 21
                                             22 Filed 08/11/20
                                                      08/12/20 Page 2 of 2



1

2

3    Recommended for Entry
     this 11th day of August, 2020
4

5
                                                    A
6                                                   Theresa L. Fricke
                                                    United States Magistrate Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     STIPULATION AND DISMISSAL WITH PREJUDICE - 2
